Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/133,423 filed on 12/23/2020.
Claims 1 – 20 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9 – 10, 12 - 14 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) or 102 (a)(2) as being by Zhou et al. (US 2017/0083748 A1). 

Regarding claim 1, Zhou discloses: “a target detection method, comprising: 
determining a target object in a first image acquired by a first image acquisition device [see para: 0097; In the example of FIG. 2, the target objects may be located at a first position at time T1 (see first image frame 212-1) and moved to a second position at time T2 (see second image frame 212-2)] of an unmanned aerial vehicle (UAV) [see para: 0059; The present invention provides embodiments of systems, devices, and/or methods for improving the tracking capabilities of an imaging device, e.g., supported by an unmanned aerial vehicle (UAV), and that enable autonomous tracking of a group of moving objects], and determining a first position of the target object in the first image [see para: 0097; In the example of FIG. 2, the target objects may be located at a first position at time T1 (see first image frame 212-1) and moved to a second position at time T2 (see second image frame 212-2)]; 
estimating, based on a posture relationship between a second image acquisition device of the UAV and the first image acquisition device as well as the first position [see para: 0009; A spatial relation between the imaging device and the target object may be calculated based on estimates of their real-time locations. The imaging device may be configured to track the target object based on their spatial relation], a second position of the target object in a second image acquired by the second image acquisition device [see para: 0106; FIG. 3 illustrates different movement characteristics of a pixel in the image frames, in accordance with some embodiments. As previously described, the plurality of image frames may comprise at least a first image frame and a second image frame. The image analyzer may be configured to compute the movement characteristic of each pixel, for each pixel appearing in the first image frame and the second image frame. For example, the image analyzer may be configured to identify a position of each pixel in the first image frame and its corresponding position in the second image frame, and compute the movement characteristic of each pixel based on a difference between its positions in the first and second image frames. In some embodiments, the image analyzer may be configured to map the plurality of image frames, generate a transformation for each pixel based on the mapping, and compute the movement characteristic of each pixel using its transformation. The movement characteristic of a pixel appearing in the first and second frames may comprise of a velocity of the pixel. The velocity of the pixel may be calculated using the following equation], wherein the first image acquisition device and the second image acquisition device have different fields of view [see para: 0181; For example, 1, 2, 3, 4, 5 or more imaging devices may be situated on the UAV. The one or more imaging devices may have the same field-of-view (FOV) or a different FOV. And... Each imaging device may capture images what are utilized for the same or different function (e.g., visual tracking application). For example, a UAV may be coupled with two imaging devices, one which tracks a group of target objects, and another that captures images that are utilized for navigation or self-positioning]; and 
recording the second position as a position of the target object in the second image, upon determining that an object at the second position is the same as the target object [see para: 0107; As shown in FIG. 3 (Part B), the pixel may be at a first position in a first image frame 312-1 at time T1, and may have moved to a second position in a second image frame 312-2 at time T2. In the example of FIG. 3 (Part B), the movement of the pixel from the first position to the second position may be via translation (denoted by a straight arrow line), and may comprise a linear velocity Vp_linear. [0108] In some embodiments, for example as shown in FIG. 3 (Part C), the movement characteristic of a pixel may comprise an angular velocity (and/or an angular acceleration Ap_angular when the pixel is rotating about a point O between its position in the first image frame to its position in the second image frame. A linear speed of the pixel may be given by Vp_linear = R . (, where R is a distance from the pixel to the point O (or radius of a circle with center point O). As shown in FIG. 3 (Part D), the pixel may be at a first position in a first image frame 312-1 at time T1, and moved to a second position in image frame 312-2 at time T2. In the example of FIG. 3 (Part D), the pixel may move from the first position to the second position in a curvilinear direction (denoted by a curved arrow line) at an angular velocity].

Regarding claim 2, Zhou discloses: “wherein the determining of the target object in the first image acquired by the first image acquisition device includes: 
determining a box based on a selection operation of a user [see para: 0005; For example, in a vision-based manual tracking method, an image may be first captured using the imaging device, and an operator may manually select a target object to be tracked from the image. The manual selection may be performed using an input device, for example, a tablet, a mobile device, or a personal computer (PC)]; and 
determining an object formed by pixels in the box as the target object [see para: 0169; Referring to FIG. 27, an image analyzer (e.g., image analyzer 2620 of FIG. 26) may receive a plurality of image signals from an imaging device 2710. The imaging device may be mounted on a UAV. The image signals may comprise a first image frame 2712-1 captured at time T1 at location 1 and a second image frame 2712-2 captured at time T2 at location 1, whereby time T2 may be a point in time occurring after time T1. At time T1, a selected group of feature points (e.g., tracking feature associated with a plurality of target objects) may be positioned within a target region (dotted rectangular box) of the first image frame].

Regarding claim 5, Zhou discloses: “wherein the determining of the target object in the first image acquired by the first image acquisition device includes: 
determining a type of at least one object detected in the first image [see para: 0006; Conversely, in a vision-based automatic tracking method, automatic tracking may be implemented using tracking algorithms that can automatically detect a particular type of object, or an object carrying a marker]; and 
determining, among the at least one object, an object of a preset type as the target object [see para: 0007; In conventional vision-based tracking methods, a target object may be defined based on predetermined features (e.g., color, structure, salient features, etc.) and/or by modeling (e.g., object class). After the target object has been defined, movement of the features and/or model may be detected and calculated in real-time as the target object moves].

Regarding claim 6, Zhou discloses: “wherein the estimating, based on the posture relationship between the second image acquisition device and the first image acquisition device as well as the first position, of the second position of the target object in the second image acquired by the second image acquisition device includes: 
determining first depth information of the target object in the first image [see para: 0082; Salient features may be identified or determined using any existing saliency calculating methods. For example, salient features may be identified by contrast based filtering (e.g., color, intensity, orientation, size, motion, depth based, etc), using a spectral residual approach, via frequency-tuned salient region detection, via a binarized normed gradients for objectness estimation, using a context-aware top down approach, by measuring visual saliency by site entropy rate, and the like]; 
determining, based on first two-dimensional coordinates of a center point of the target object in the first image as well as the first depth information, first three-dimensional coordinates of the center point of the target object in a coordinate system of the first image acquisition device [see para: 0062; A camera can be used to generate 2D images of a 3D scene (e.g., an environment, one or more objects, etc.). The images generated by the camera can represent the projection of the 3D scene onto a 2D image plane. Accordingly, each point in the 2D image corresponds to a 3D spatial coordinate in the scene. The camera may comprise optical elements (e.g., lens, mirrors, filters, etc). The camera may capture color images, greyscale image, infrared images, and the like. The camera may be a thermal imaging device when it is configured to capture infrared images]; 
determining, based on the posture relationship between the second image acquisition device and the first image acquisition device as well as the first three- dimensional coordinates, second three-dimensional coordinates of the center point of the target object in a coordinate system of the second image acquisition device [see para: 0067; The objects can be depicted in still images and/or video frames in a 2D or 3D format, can be real-life and/or animated, can be in color, black/white, or grayscale, and can be in any color space]; and
determining, based on the second three-dimensional coordinates, second two- dimensional coordinates of the center point of the target object in the second image [see para: 0108; In some embodiments, for example as shown in FIG. 3 (Part C), the movement characteristic of a pixel may comprise an angular velocity (and/or an angular acceleration Ap_angular when the pixel is rotating about a point O between its position in the first image frame to its position in the second image frame. A linear speed of the pixel may be given by Vp_linear = R . (, where R is a distance from the pixel to the point O (or radius of a circle with center point O). As shown in FIG. 3 (Part D), the pixel may be at a first position in a first image frame 312-1 at time T1, and moved to a second position in image frame 312-2 at time T2. In the example of FIG. 3 (Part D), the pixel may move from the first position to the second position in a curvilinear direction (denoted by a curved arrow line) at an angular velocity].

Regarding claim 9, Zhou discloses: “further comprising, prior to the determining that the object at the second position is the same as the target object: correcting the position of the target object in the second image to make the target object perpendicular to a horizontal plane in the second image [see para: 0143; The different directions may include directions that are parallel to one another, oblique to one another, that form an acute angle with one another, or that form an obtuse angle with one another. In some instances, the different directions may include directions that are perpendicular to one another. Any orientation of the moving directions of the imaging device and the target objects may be contemplated].

Regarding claim 10, Zhou discloses: “wherein the correcting of the position of the target object in the second image includes: determining a first rotation relationship of the second image acquisition device with respect to an inertial measurement unit of the UAV, and a second rotation relationship between the inertial measurement unit and a coordinate system of the UAV with a body parallel to the horizontal plane when the second image acquisition device acquires the second image [see para: 0191; The sensing system 3008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 3000 (e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors]; 
determining, based on the first rotation relationship and the second rotation relationship, a third rotation relationship [see para: 00128; The angular velocity of the imaging device may comprise a rotational direction and a rotational speed of the imaging device. A curvilinear direction of the first set of pixels may be associated with the rotational direction of the imaging device. The curvilinear direction of the first set of pixels may be proportional to the rotational speed of the imaging device by a speed constant. The acceleration of the imaging device may further comprise a linear acceleration and/or an angular acceleration of the imaging device. The linear acceleration of the first set of pixels may be associated with the linear acceleration of the imaging device. The angular acceleration of the first set of pixels may be associated with the angular acceleration of the imaging device] between a coordinate system of the second image acquisition device and the coordinate system of the UAV with the body parallel to the horizontal plane during acquisition of the second image [see para: 0190; For example, the movable object 3000 can have multiple horizontally oriented rotors that can provide lift and/or thrust to the movable object. The multiple horizontally oriented rotors can be actuated to provide vertical takeoff, vertical landing, and hovering capabilities to the movable object 3000. In some embodiments, one or more of the horizontally oriented rotors may spin in a clockwise direction, while one or more of the horizontally rotors may spin in a counterclockwise direction. For example, the number of clockwise rotors may be equal to the number of counterclockwise rotors. The rotation rate of each of the horizontally oriented rotors can be varied independently in order to control the lift and/or thrust produced by each rotor, and thereby adjust the spatial disposition, velocity, and/or acceleration of the movable object 3000 (e.g., with respect to up to three degrees of translation and up to three degrees of rotation)]; and 
correcting, based on the third rotation relationship, the position of the target object in the second image [see para: 0106; For example, the image analyzer may be configured to identify a position of each pixel in the first image frame and its corresponding position in the second image frame, and compute the movement characteristic of each pixel based on a difference between its positions in the first and second image frames. In some embodiments, the image analyzer may be configured to map the plurality of image frames, generate a transformation for each pixel based on the mapping, and compute the movement characteristic of each pixel using its transformation. The movement characteristic of a pixel appearing in the first and second frames may comprise of a velocity of the pixel. The velocity of the pixel may be calculated using the following equation: V p = C ⋅ T ref − T current , where Vp is the velocity of the pixel, C is a speed constant, Tref is a reference transformation based on the position of the pixel in the first image frame, and Tcurrent is a current transformation based on the position of the pixel in the second image frame. The velocity Vp may include both a vector component and a scalar component. An acceleration Ap of the pixel may be calculated by the change in velocity of the pixel over time: A p = ( V p / ( T)].

Regarding claim 12, Zhou discloses: “further comprising, prior to the determining that the object at the second position is the same as the target object: 
adjusting brightness of the first image and brightness of the second image to be the same [see para: 0077; a feature point can be a portion of an image (e.g., an edge, corner, interest point, blob, ridge, etc.) that is uniquely distinguishable from the remaining portions of the image and/or other feature points in the image. Optionally, a feature point may be relatively invariant to transformations of the imaged object (e.g., translation, rotation, scaling) and/or changes in the characteristics of the image (e.g., brightness, exposure). A feature point may be detected in portions of an image that is rich in terms of informational content (e.g., significant 2D texture). A feature point may be detected in portions of an image that are stable under perturbations (e.g., when varying illumination and brightness of an image)].

Regarding claim 13, Zhou discloses: “wherein the adjusting of the brightness of the first image and the brightness of the second image to be the same includes: adjusting brightness of a first region of interest of the target object in the first image and brightness of a second region of interest of the object at the second position in the second image to be the same [see para: 0104; As mentioned above, the image analyzer may be configured to analyze the plurality of image frames using the above-described pixel-based approach. The pixel-based approach can be used in illuminated environments, and also in low-light or dark environments. For example, the image analyzer can analyze thermal images (thermograms) obtained from a thermal imaging device using the pixel-based approach, and identify the background feature and the tracking feature based on movement characteristics of the pixels in the thermal images. Each pixel in the thermal images may be indicative of an amount of infrared energy emitted, transmitted, and/or reflected at a feature point in the target objects and the background objects. The pixel-based approach for analyzing thermal images may be well-suited for low-light or dark environments, since optical images captured in low-light or dark environments tend to have low brightness/contrast that makes it difficult to track the movement characteristics between different pixels].

Regarding claim 14, Zhou discloses: “further comprising, prior to the determining that the object at the second position is the same as the target object: determining whether the second position is in the second image [see para: 0107; As shown in FIG. 3 (Part B), the pixel may be at a first position in a first image frame 312-1 at time T1, and may have moved to a second position in a second image frame 312-2 at time T2. In the example of FIG. 3 (Part B), the movement of the pixel from the first position to the second position may be via translation (denoted by a straight arrow line), and may comprise a linear velocity Vp_linear. Para: [0107] In some embodiments, for example as shown in FIG. 3 (Part C), the movement characteristic of a pixel may comprise an angular velocity (and/or an angular acceleration Ap_angular when the pixel is rotating about a point O between its position in the first image frame to its position in the second image frame. A linear speed of the pixel may be given by Vp_linear = R . (, where R is a distance from the pixel to the point O (or radius of a circle with center point O). As shown in FIG. 3 (Part D), the pixel may be at a first position in a first image frame 312-1 at time T1, and moved to a second position in image frame 312-2 at time T2. In the example of FIG. 3 (Part D), the pixel may move from the first position to the second position in a curvilinear direction (denoted by a curved arrow line) at an angular velocity].; and 
determining whether the object at the second position is the same as the target object upon determining that the second position is in the second image [see para: 0107 - 0108].

Regarding claim 18, Zhou discloses: “further comprising, prior to the estimating of the second position of the target object in the second image acquired by the second image acquisition device: 
determining whether a distance from the first position to an edge of the first image is less than a fourth preset distance [see para: 0077; In some particular embodiments, a feature point can be a portion of an image (e.g., an edge, corner, interest point, blob, ridge, etc.) that is uniquely distinguishable from the remaining portions of the image and/or other feature points in the image]; and 
estimating the second position of the target object in the second image acquired by the second image acquisition device based on the posture relationship between the second image acquisition device and the first image acquisition device as well as the first position, upon determining that the first position to the edge of the first image is less than the fourth preset distance [see para: 0110; The size of the pixels (or feature points) associated with the target objects may increase from T1 and T3 due to the convergence of the tracking features. Accordingly, the size of the contour surrounding those pixels (or tracking features) may increase as the number of target objects increases in the image frame. In some embodiments, the converged tracking features may be collectively treated as a common group of tracking features. In some alternative embodiments, the image analyzer may continue to track each individual tracking feature 416-1, 416-2, and 416-3 even after the tracking features have apparently merged into a single group. In some embodiments, whether the tracking features are tracked individually or collectively as a group may depend on a distance between adjacent tracking features. For example, if the distance between adjacent features is greater than a predetermined distance, the tracking features may be tracked individually since the tracking features may have a low spatial density. Conversely, if the distance between adjacent features is less than a predetermined distance, the tracking features may be tracked collectively as a single group since the tracking features may have a high spatial density. The predetermined distance may be determined based on a size, shape, or areal density of the target objects. In some embodiments, when the size of the contour surrounding the tracking feature starts to increase, the imaging device may move to a higher vertical location relative to the target objects, or a further lateral distance away from the target objects, so that the tracking feature can be substantially positioned in the field-of-view of the imaging device or in a target region of the image frames captured by the imaging device].

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Furthermore, Zhou discloses: “at least one storage medium storing a set of instructions for target detection; and at least one processor operating in communication with the at least one storage medium, wherein during operation, the at least one processor executes the set of instructions [see para: 0014; According to another aspect of the invention, a non-transitory computer-readable medium storing instructions that, when executed, causes a computer to perform a method for supporting visual tracking, is provided].

Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Furthermore, Zhou discloses: “An unmanned aerial vehicle (UAV) [see para: 0019; An unmanned aerial vehicle (UAV) may be provided in accordance with an additional aspect of the invention], comprising: 
a body [see para: 0019; An unmanned aerial vehicle (UAV) may be provided in accordance with an additional aspect of the invention]; 
a power system, mounted to the body to provide a flight power [see para: 0072; The actuation mechanism of the target object can be powered by any suitable energy source, such as electrical energy, magnetic energy, solar energy, wind energy, gravitational energy, chemical energy, nuclear energy, or any suitable combination thereof];

Allowable Subject Matter
Claims 3, 4, 7, 8, 11, 15 – 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pettegrew et al (US 10,084,960 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486